Title: To George Washington from Veritas, 6 June 1793
From: Veritas (pseudonym)
To: Washington, George


No. III.
To the PRESIDENT of the UNITED STATES.

SIR,
June 6. [1793]

AT this momentous crisis of our public affairs, when solemn treaties and the sacred rights of American citizens seem to be openly violated, it were treason against the dearest interests of America not to warn her first magistrate to shut his ears against the whispers of servile adulation, and to listen to the solemn admonitions of patriotic truth. Let not, I beseech you, the opiate of sycophancy, administered by interested and designing men, lull you into a fatal lethargy at this awful moment. Consider that a first magistrate in every country is no other than a public servant, whose conduct is to be governed by the will of the people, as expressed in their constitution and laws.
The legality of your proclamation I do not now propose to investigate, but permit me to ask, if a proclamation was justifiable and proper in 1793, was it not equally so in 1792, when several European powers were actually engaged in a war? If so, why was it deferred till Great-Britain became a party? I believe such answers could not be given to these questions as would be perfectly satisfactory to the public. It is but too evident that the conduct of our government, with respect to that of Great-Britain has for some years past been shamefully pusillanimous. For ten years has that haughty nation held possession of posts in our territory, in open violation of treaty, as if we were tributary provinces. Whether our government has demanded them, and been insultingly refused, are facts with which the American public have not been made acquainted. It is to be hoped that our public councils have not been duped into any disgraceful negociation, respecting the American posts occupied by the British. If they have, let the infamous transaction be divulged. If they have not,

let them publish the truth for the satisfaction of the public, and in vindication of their own conduct. Let government ever avoid the narrow policy which involves in mystery the acts of public men, which ever creates distrust in the minds of the people, and is only fit to be practised by magistrates the most corrupt and worthless. Should the people be much longer kept in the dark on this subject, it would not be surprizing if they took the law into their own hands (as Ethan Allen and his Green mountain boys did in 1775) and wipe off the disgrace of the nation by driving the invaders from our country. I forbear to enlarge further on this disgraceful theme.
Since my last letter was written, I have learned with regret, that those citizens who complained that our treaties with France were violated by the proclamation, construed it rightly. It seems that our courts are to take cognizance of the legality or illegality of prizes brought into our ports by the French cruisers; an intermeddling expressly prohibited by treaty—Permit me to ask, Sir, whether you consider yourself vested with legal powers to annul solemn treaties by proclamation?
I have also been informed that two men, formerly citizens of the United States, but lately in the service of France, have been seized and thrown into jail, to be tried by our laws, for a violation of the neutrality, declared in your proclamation. This is an important question indeed, whether we view it as an insult to France, or as an infringement of those rights which it is presumed every American citizen possesses, of entering the service or becoming the citizens of a foreign nation whenever he thinks proper: questions, these, which I shall not now discuss. I shall only remark, that, in my opinion, an American on entering into the service of any of the belligerent powers, puts himself beyond the jurisdiction as well as out of the protection of the United States.
But notwithstanding all our endeavours to curry favour with Great-Britain, it is evident that she despises our professions and acts of neutrality. We are informed by the public prints that, in open violation of the rights of neutral nations she has determined to seize vessels bound for France, though they may have no contraband articles on board; and that no neutral vessel which has cleared out from a French port, is to be admitted into a British port. Will not this, together with the retention of the

Western Posts, serve to convince Americans of the hostile views of Great-Britain;
I conclude, Sir, by cautioning you not to take all upon your own shoulders at this critical juncture. Let the representatives of the people, who can alone express the national will, be speedily convened and let all branches of the government unite their councils and their efforts for the promotion of the public good.

VERITAS.

